DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-16, 18-22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimnitz (DE 102017130350) in view of Vatin et al. (US 2007/0131515; hereinafter “Vatin”). Paragraph references below are made to the machine translation of DE 102017130350.

Claim 11 
Reimnitz discloses a multiple disc clutch for a drive train of a motor vehicle, comprising (see FIGS. 2 and 5): 
an outer disc carrier (104) for transmitting a torque; 
an outer disc (31 and/or 102) mounted in the outer disc carrier (104) in an axially displaceable manner to provide a first friction surface (either surface of 31 or left surface of 102 in FIG. 1), the outer disc (31 and/or 102) comprising an outer coupling element (splines of 31 and/or 102) for coupling to the outer disc carrier (104) in a torque transmitting manner; 
an inner disc carrier (105) for transmitting the torque; and 
an inner disc (32, 101) mounted on the inner disc carrier (105) in an axially displaceable manner to provide a second friction surface (either surface of 32, 101) for a friction pairing with the first friction surface, the inner disc (32, 101) comprising an inner coupling element (splines, e.g., 51, of 32, 101) for coupling to the inner disc carrier (105) in a torque-transmitting manner, wherein: 
the inner disc (32) comprises an inner ring (see annotated FIG. 5 below) running continuously in the circumferential direction, the inner coupling element (inner splines of 32) extends radially to the inside from the inner ring (see annotated FIG. 5 below), and the second friction surface (e.g., either surface of 34) connected to the inner ring by an inner leaf spring element (52) that provides a resilient axial movement of the inner coupling element relative to the second friction surface (see paragraph [0019)]).

    PNG
    media_image1.png
    405
    624
    media_image1.png
    Greyscale

Reimnitz does not disclose that the friction surface is formed on an inner carrier plate connected to the inner ring by an inner leaf spring element that is formed integrally from the inner carrier plate. However, Vatin discloses (see a friction clutch plate the friction portion (see FIG. 2 or 3) includes an inner ring (see annotated FIG. 2 below, inner ring includes 44A/44B) connectable to the inner coupling element (splines) and a leaf spring (35A or 35B) that interconnects the inner ring and an inner carrier plate (see annotated FIG. 2, portion of plate supporting the friction material) where the leaf spring is formed integrally with the inner carrier plate (see FIG. 2 illustrating these elements as the same member or material.
[AltContent: textbox (Inner carrier plate)][AltContent: arrow][AltContent: textbox (Inner ring)][AltContent: arrow]
    PNG
    media_image2.png
    327
    431
    media_image2.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided an inner carrier plate integral with the leaf springs for attachment of the friction material thereto in order to provide less torsion on each leaf spring and/or more even/consistent axial movement between different leaf springs of the same friction plate. Although not in the claim, it is noted that in modifying Reimnitz, the toothing/coupling element could either be integral with the inner ring or connected via rivets since the combination of references teaches both options.

Claim 12 
Reimnitz discloses wherein the outer coupling element or the inner coupling element (51) is tooth-shaped (both are spline teeth in Reimnitz). 


Claim 13 
Reimnitz discloses wherein: the multiple disc clutch comprises a plurality of inner discs and the first friction surface is adjacent to a one of the plurality of inner discs; or the multiple disc clutch comprises a plurality of outer discs and the second friction surface is adjacent to a one of the plurality of outer discs (see FIG. 1 illustrating two outer and two inner clutch discs).

Claim 14
Reimnitz discloses wherein: the inner coupling element (Reimnitz, inner splines 51) and the second friction surface (Reimnitz, 34; Vatin, 26A or 26B) are elements of separate interconnected components that form the inner disc (see Reimnitz, FIG. 5; and/or Vatin, FIG. 2).

	Claim 15
	Reimnitz as modified discloses wherein: the inner leaf spring element (see annotated FIG. 2 of Vatin) extends circumferentially or tangentially.

Claim 16
Reimnitz discloses wherein: a plurality of inner leaf spring elements (Reimnitz, 52; and/or leaf springs labeled in annotated FIG. 2 of Vatin) connects the inner coupling element to the second friction surface (see Reimnitz, FIG. 5 illustrating six leaf springs; Vatin FIGS. 1 and 2).


Claim 18
Reimnitz as modified by Vatin discloses (see Vatin, FIG. 3) that leaf springs (35A) interconnecting a spline portion (via 44A) with a friction portion on a clutch plate are formed by closed circumferential slots formed integrally with the springs (835A) (see e.g., FIG. 3).

Claim 19
Reimnitz discloses wherein: a circumferential extension of the inner leaf spring element (i.e., a length of the leaf spring in the circumferential direction) is approximately twice a circumferential extension of the inner coupling element (i.e., two times a circumferential width of one spline tooth). If the circumferential extension of the coupling element is measured at the innermost edge of a spline tooth in Reimnitz, then the circumferential extension of the leaf spring is more than twice this width.

Claim 20
Reimnitz discloses wherein: the outer disc carrier (Reimnitz, 104) comprises an internal toothing (which must necessarily be one of regular or irregular) for holding the outer coupling element (Reimnitz, spline teeth of the outer clutch plates 31, 102 and also pressure plate 103) in a torque-transmitting and axially displaceable manner; and the inner disc carrier (Reimnitz, 105) comprises an external toothing (which must necessarily be one of regular or irregular) for holding the inner coupling element (Reimnitz, splines 51 of 32, 101) in a torque- transmitting and axially displaceable manner (see Reimnitz, FIGS. 1 and 5).

Claim 21
Reimnitz discloses wherein: the second friction surface (Reimnitz, 34; Vatin, 26A or 26B) is formed by a separate friction lining (Reimnitz, 41; Vatin, 26A or 26B) (see Reimnitz, FIG. 5).

Claim 22
Reimnitz discloses wherein: relative axial movement of the second friction surface relative to the inner coupling element with respect to a starting position with minimal axial spring force of the inner leaf spring (Reimnitz, 52; see annotated FIG. 2 of Vatin) element is permitted in both axial directions (see paragraph [0019] of Reimnitz referring to the axial displacement that is possible by axial pivoting; this functioning is present in Vatin as well).

Claim 24
Reimnitz discloses a drive train for a hybrid motor vehicle (see Reimnitz, paragraph [0012]), comprising: an internal combustion engine (“internal combustion engine” connected to 90) for driving the hybrid motor vehicle, the internal combustion engine (Reimnitz, connected to 90) comprising a drive shaft (Reimnitz, 90); an electrical machine (Reimnitz, 60) for driving the hybrid motor vehicle, the electrical machine (60) comprising: a rotor (Reimnitz, 61) and an intermediate shaft (Reimnitz, 61, 70 and/or 29) coupled to the rotor (Reimnitz, 61); and the multiple disc clutch (Reimnitz, 100) of claim 11 for optionally coupling the drive shaft to the intermediate shaft (see rejection of claim 1).

Claim 25
Reimnitz discloses wherein the intermediate shaft (Reimnitz, 61, 70, and 29) forms the rotor (Reimnitz, 61).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimnitz in view of Vatin as set forth in the rejection of claim 11, and further in view of Lindemann et al. (US 2018/0051754; hereinafter “Lindemann”).

Claim 17
Reimnitz does not disclose wherein: exactly two outer leaf spring elements connect the outer coupling element to the first friction surface; or exactly two inner leaf spring elements connect the inner coupling element to the second friction surface. However, Lindemann discloses spring portions (112) that deflect adjacent plates, where three of these portions are illustrated, but the disclosure describes that at least two portions (112) are preferred (see paragraph [0020]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Reimnitz to have provided only two leaf spring portions on each clutch plate since the number of spring portions on a clutch plate is a result effective variable (see MPEP 2144) and in this case the number of leaf springs may be optimized to provide the desired balance between damping/spring characteristics which increases with increasing numbers of springs and cost which decreases with decreasing numbers of springs.

Response to Arguments
Applicant’s arguments and amendments, see Amendment filed July 1, 2022, with respect to the rejections under 112(a) and 112(b) have been fully considered and are persuasive.  The rejections under 112(a) and 112(b) have been withdrawn. 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the arrangements of the prior art, the discs would flex axially in both directions and as such there is no disclosure of this feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659